Title: To Thomas Jefferson from Jesse Wharton, 21 April 1808
From: Wharton, Jesse
To: Jefferson, Thomas


                  
                     Sir. 
                     Washington Apl. 21—08.
                  
                  Your favor of the 19th. instant covering a letter to Mrs. Lewis, I recd. this moment—From what Mr. Leake informed me, I expect an opportunity of delivering it in person—if not, I will seek a safe conveyance of it to her. 
                  I have the honor to be yr. obt. Servt.
                  
                     J Wharton 
                     
                  
               